DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 03 November 2021, have been considered.

Drawings
The drawings received on 03 November 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2019-171598).
With respect to claim 1, Yoichi discloses an ink absorber comprising: 
a plurality of ink absorbent bodies (Fig. 6, array of element 1) that are elongated (Fig. 7, element 1) and absorb waste liquid of an ink (Fig. 6, element Q) ejected from a liquid ejecting head (Fig. 1, element 201; paragraph 0044); and 
an accommodating container (Fig. 6, element 9) that accommodates the plurality of ink absorbent bodies, wherein 
the plurality of ink absorbent bodies are arranged such that a longitudinal direction (Fig. 7, element 1) thereof extends vertically (paragraph 0134, i.e. upright).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the absorption of waste ink to the absorbent bodies as claimed.  Thus, the limitations concerning how the absorber is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Yoichi.
With respect to claim 2, Yoichi discloses occupancy of the plurality of ink absorbent bodies (Fig. 6, element 1) in a region in which the ink absorbent bodies are arranged in the accommodating container (Fig. 6, element 9) is 50% or more and 99% or less (Fig. 6, i.e. length of element 1 is more than 50% of element 92) when the ink absorbent bodies are dry (Fig. 6, element 95; paragraph 0117, i.e. room to expand).
With respect to claim 3, Yoichi discloses the plurality of ink absorbent bodies (Fig. 6, element 1) are arranged such that axial orientations (Fig. 7, element 1) of the ink absorbent bodies are random (Fig. 7, element 1, i.e. elements shown have different shapes; paragraph 0147).
With respect to claim 4, Yoichi discloses the ink absorbent bodies (Fig. 6, element 1) include a fiber and a polymer absorbent material (paragraphs 0064-0071).
With respect to claim 5, Yoichi discloses the fiber extends in the longitudinal direction (paragraph 0134) of the ink absorbent bodies (Fig. 6, element 1).
With respect to claim 6, Yoichi discloses the ink absorbent bodies (Fig. 6, element 1) are obtained by cutting a base material of a sheet shape (paragraph 0139) for the ink absorbent bodies.
The examiner notes to applicant that the limitations concerning how the absorbent bodies are manufactured are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Yoichi.
With respect to claim 7, Yoichi discloses the accommodating container (Fig. 6, element 9) includes a container main body (Fig. 6, elements 8, 91, 92) and a restricting plate (Fig. 6, element 82) that is provided in the container main body and that restricts movement of the plurality of ink absorbent bodies (Fig. 6, element 1) in the longitudinal direction (paragraph 0117).
With respect to claim 8, Yoichi discloses the restricting plate (Fig. 6, element 82) includes a hole section (Fig. 6, element 203a) through which waste liquid of the ink (Fig. 6, element Q) passes.
With respect to claim 9, Yoichi discloses a printing apparatus (Fig. 1, element 200) comprising the ink absorber (Fig. 1, element 100).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/28/2022